Exhibit 10.4

September 20, 2007

Bruce Langos

NCR Corporation

Dear Bruce:

I am delighted to extend to you an offer of employment with Teradata Corporation
as Chief Operations Officer, effective immediately after the date Teradata
separates from NCR Corporation, October 1, 2007 (“Start Date”). In this position
you will report directly to me and will be considered a Section 16 Officer of
Teradata. Other details of this offer are as set forth below.

Annual Base Salary – Your annual base salary will be Three Hundred Sixty
Thousand Dollars ($360,000) per year, commencing on the Start Date. Your base
salary will be paid in accordance with the Company’s usual payroll practice,
which is anticipated to be bi-weekly and one week in arrears.

Your compensation will be reviewed from time to time for adjustment as
appropriate in the judgment of the Compensation and Human Resource Committee of
Teradata’s Board of Directors (the “Compensation Committee”).

Annual Incentive Award – You will be eligible to participate in Teradata
Corporation’s Management Incentive Plan for Executive Officers (“MIP”), which
provides year-end incentive awards based on the success of Teradata Corporation
in meeting annual performance objectives. You will be eligible for a target
award of 75% of your base salary and a maximum award of 150% of your base
salary. The actual award payable remains subject to the discretion of the
Compensation Committee, and the award for 2007 will be based upon the number of
months you are in this position during the year.

For the portion of 2007 you were employed by NCR Corporation, you will also be
paid an annual incentive award under the NCR Management Incentive Plan based on
the target percentage, performance measures and results that were in effect
during your employment there. The performance measures for this award will be
adjusted to reflect the separation of NCR and Teradata.

The stretch objective you were given while at NCR will continue at Teradata for
the remainder of 2007, with the target similarly being adjusted to reflect the
separation of NCR and Teradata.

The diversity bonus you were eligible for while at NCR will continue at Teradata
for the remainder of 2007. The payout will be based on total NCR results at the
end of 2007, with Teradata included in those results for the first three
quarters of the year, but excluded the last quarter of the year.

Equity Grant – Contingent upon your acceptance of this offer, you will be
granted an equity award with a total value of $450,000 to be delivered 50% in
Performance-Based Restricted Stock Units and 50% in Stock Options. The effective
date of the grant will be on or as soon as practicable following the Start Date
(“Equity Effective Date”). The



--------------------------------------------------------------------------------

methodology for converting the dollar value of the award into a number of units
and options will be provided to you at a later date. This grant will be awarded
under the Teradata Stock Incentive Plan which is not effective until Teradata
becomes an independent company. Therefore, the grant is also subject to the
separation of NCR and Teradata occurring and the Teradata Stock Incentive Plan
going into effect.

Change in Control In your new position, you will be an eligible participant in
Tier II of Teradata’s Change in Control Severance Plan for Executive Officers.
Subject to the terms and conditions of that plan, in the event of a qualified
Change-In-Control (as defined in the plan), you will receive a severance benefit
of two times your base salary and bonus. This plan is subject to amendment or
termination by Teradata in accordance with the terms of the plan.

Vacation – At Teradata Corporation, you will be eligible for the same number of
weeks of paid vacation in 2007 as you were while employed by NCR Corporation.
Vacation days used at NCR prior to your Start Date will be deducted from your
available 2007 vacation time at Teradata.

Health and Welfare Benefits – Effective upon your Start Date and for the
remainder of 2007, you will continue to be eligible to receive health care
coverage, dental care coverage, short-term and long-term disability coverage,
life insurance coverage, and accidental death and dismemberment insurance
coverage on substantially similar terms and at the same cost to you as you did
while employed by NCR Corporation. You will have the opportunity to change your
benefit elections for 2008 through Teradata’s flexible benefits program during
open enrollment in late 2007.

Additionally, you will be eligible to participate in the Teradata Savings Plan
(401(k)) and other programs generally available to U.S. employees of Teradata.
Information about each program will be provided in future communications.

Non-Competition – By signing this letter, you agree that during your employment
with Teradata and for a twelve (12) month period after termination of employment
for any reason (the “Restricted Period”), you will not yourself or through
others, without the prior written consent of the Teradata Board of Directors,
(1) render services directly or indirectly to any “Competing Organization” (as
defined in this paragraph) involving the development, manufacture, marketing,
sale, advertising or servicing of any product, process, system or service upon
which you worked or in which you participated during the last two (2) years of
your Teradata employment; (2) directly or indirectly recruit, hire, solicit or
induce, or attempt to induce, any exempt employee of Teradata, its subsidiaries
or affiliates to terminate his or her employment with or otherwise cease his or
her relationship with Teradata, its subsidiaries or affiliates; or (3) solicit
the business of any firm or company with which you worked during the last two
(2) years of your Teradata employment, including customers of Teradata. For
purposes of this letter, “Competing Organization” means any organization
identified by Teradata’s CEO each year for purposes of non-competition
provisions in Teradata benefit plans that refer to “Competing Organizations,” as
well as any subsidiaries or affiliates of such companies, even if such
subsidiaries or affiliates become stand-alone companies as a result of a
spin-off,



--------------------------------------------------------------------------------

IPO or similar restructuring transaction. The current list of Competing
Organizations is set forth in Attachment A to this letter.

Confidentiality and Non-Disclosure – You agree that during the term of your
employment with Teradata and thereafter, you will not, except as you deem
necessary in good faith to perform your duties hereunder for the benefit of
Teradata or as required by applicable law, disclose to others or use, whether
directly or indirectly, any “Confidential Information” regarding Teradata.
“Confidential Information” shall mean information about Teradata, its
subsidiaries and affiliates, and their respective clients and customers that is
not available to the general public or generally known in the industry and that
was learned by you in the course of your employment by Teradata, including
(without limitation) (i) any proprietary knowledge, trade secrets, ideas,
processes, formulas, sequences, developments, designs, assays and techniques,
data, formulae, and client and customer lists and all papers, resumes, records
(including computer records); (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; (iii) information regarding the skills and compensation of other
employees of Teradata, its subsidiaries and affiliates; and (iv) the documents
containing such Confidential Information; provided, however, that any provision
in any grant or agreement that limits disclosure shall not apply to the extent
such information is publicly filed with the Securities and Exchange Commission
(the “SEC”). You acknowledge that such Confidential Information is specialized,
unique in nature and of great value to Teradata, and that such information gives
Teradata a competitive advantage. Upon the termination of your employment for
any reason whatsoever, you shall promptly deliver to Teradata all documents,
slides, computer tapes, disks and other media (and all copies thereof)
containing any Confidential Information.

Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this letter
(the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for the protection of Teradata’s
legitimate business interests, and you agree not to challenge the reasonableness
of such restrictions. You acknowledge that you have had a full and fair
opportunity to be represented by counsel in this matter and to consider these
restrictions prior to your execution of this letter. You further acknowledge and
agree that you have received sufficient and valuable consideration in exchange
for your agreement to the Restrictive Covenants, including but not limited to
your salary, equity awards and benefits under this letter, and all other
consideration provided to you under this letter. You further acknowledge and
agree that if you breach the Restrictive Covenants, Teradata will sustain
irreparable injury and may not have an adequate remedy at law. As a result, you
agree that in the event of your breach of any of the Restrictive Covenants,
Teradata may, in addition to its other remedies, bring an action or actions for
injunction, specific performance, or both, and have entered a temporary
restraining order, preliminary or permanent injunction, or order compelling
specific performance.

Arbitration – Any controversy or claim related in any way to this letter or your
employment with Teradata (including, but not limited to, any claim of fraud or



--------------------------------------------------------------------------------

misrepresentation or any claim with regard to your participation in a Change In
Control Severance Plan, if applicable), shall be resolved by arbitration on a de
novo standard pursuant to this paragraph and the then current rules of the
American Arbitration Association. The arbitration shall be held in Dayton, Ohio,
before an arbitrator who is an attorney knowledgeable of employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction thereof. The arbitrator shall not have the power
to award punitive or exemplary damages. Issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorneys’
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association; provided, however, that if you are the prevailing party, you shall
be entitled to reimbursement for reasonable attorneys’ fees and expenses and
arbitration expenses incurred in connection with the dispute. If any portion of
this paragraph is held to be unenforceable, it shall be severed and shall not
affect either the duty to arbitrate or any other part of this paragraph.

The Company agrees to cooperate with you to amend this letter to the extent you
deem necessary to avoid imposition of any additional tax under Section 409A of
the Internal Revenue Code (and any Department of Treasury regulations
promulgated thereunder), but only to the extent such amendment would not have a
more than de minimus adverse effect on the Company.

Notwithstanding any other provision of this letter, the Company may withhold
from any amounts payable hereunder, or any other benefits received pursuant
hereto, such minimum federal, state and/or local taxes as shall be required to
be withheld under any applicable law or regulation.

This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject, including all prior agreements on
compensation or bonuses (it being understood that this letter will not supersede
but will be in addition to any restrictive covenants to which you may otherwise
be subject). This letter is not an employment contract, and should not be
construed or interpreted as containing any guarantee of continued employment or
employment for a specific term. The employment relationship at Teradata is by
mutual consent (employment-at-will), and the Company or you may discontinue your
employment with or without cause at any time and for any reason or no reason.

Bruce, I am excited about the contributions, experience and knowledge you can
bring to Teradata. I look forward to you joining my leadership team as we build
Teradata’s future success.



--------------------------------------------------------------------------------

Sincerely      

/s/ Mike Koehler

      Mike Koehler       President & Chief Executive Officer       Teradata
Corporation      

/s/ Bruce Langos

   

10/29/2007

  Agreed and Accepted     Date   Bruce Langos      



--------------------------------------------------------------------------------

ATTACHMENT A

COMPETING ORGANIZATIONS

LOGO [g38063accenture.jpg]

DatAllegro

Dell Inc.

Fujitsu

Greenplum Network

Hitachi, Ltd.

HP

IBM

Microsoft

Netezza

Oracle Corporation

SAP

SAS

Satyam Computer Services Ltd.

Sun Microsystems

The Tata Group

Unica Corporation (CRM app)

Wipro Technologies